Exhibit 10.1

LOGO [g620961g69f98.jpg]

 

Personal and Confidential

October 18, 2013

Mitch Bowling

[Address redacted.]

Dear Mitch,

On behalf of Apollo Group (“Company”), it is a pleasure to extend you this offer
for the position of Chief Operating Officer for Apollo Group. In this role, you
will report to our Chief Executive Officer, Greg Cappelli. Your target start
date will be December 1, 2013, and you will work out of Chicago with routine
travel to Phoenix and other operational centers. As compensation for your
services as Chief Operating Officer, you will receive the following:

 

Base Salary

  Your base salary will be at the rate of $540,000 per year.

Annual Incentive

Bonus

  You will be eligible to participate in the Annual Incentive Bonus program with
a target of 100% ($540,000) of your base salary, with a maximum bonus payout of
200% ($1,080,000) of target. Your actual bonus each year will depend upon the
attainment of pre-established performance goals as determined by the
Compensation Committee. Bonus payments shall be pro-rated for periods of less
than a full fiscal year.

Signing Bonus –

Cash Award

  Apollo agrees to pay you a one-time signing bonus in the amount of $375,000,
subject to all federal, state, and FICA withholding. If you leave the company
voluntarily or are terminated for cause within one year of your hire date, you
will be obligated and hereby agree to repay the entire Signing Bonus amount to
Apollo. Any repayment required by this provision is due and payable in full upon
your termination date. By accepting the Signing Bonus, you hereby authorize the
Company, at its option, to deduct such repayment from any outstanding funds owed
to you, including, but not limited to, wages, bonuses, commissions, incentive
pay, or other compensation. Make-Whole Cash Award   You will receive a one time
make-whole cash award in the amount of $206,250, subject to all federal, state,
and FICA withholding. If you leave the company voluntarily or are terminated for
cause within one year of your hire date, you will be obligated and hereby agree
to repay the entire Make-Whole Cash Award amount to Apollo. Any repayment
required by this provision is due and payable in full upon your termination
date. By accepting the Make-Whole Cash Award, you hereby authorize the Company,
at its option, to deduct such repayment from any outstanding funds owed to you,
including, but not limited to, wages, bonuses, commissions, incentive pay, or
other compensation.

Annual Long-Term

Incentive Award

  You will be eligible to participate in the normal annual long-term incentive
(LTI) award cycle at a current annual award level of $1,400,000. The LTI award
value can be adjusted to accommodate market movement and other considerations.
Awards may take the form of stock options, restricted stock units (RSUs),
performance share units (PSUs) and/or other forms of cash/equity as provided
under the Company’s Stock Incentive Plan. Annual LTI awards are subject to
approval by the Compensation Committee and are not guaranteed.



--------------------------------------------------------------------------------

Page 2

October 18, 2013

Mitch Bowling

 

Pro-Rata Long-Term Incentive Award   Management will recommend to the
Compensation Committee that you be provided with a pro-rata long-term incentive
award for FY2014. For the FY2014 award, your pro-rated award amount will be
$1,000,000. This award will be delivered through a combination of stock options,
restricted stock units (RSUs), performance share units (PSUs) and/or other forms
of cash/equity as provided under the Company’s Stock Incentive Plan as
determined by the Compensation Committee and vesting of this award will be
subject to the attainment of an established performance goal. Make-Whole
Long-Term Incentive Award   In addition to the annual LTI award eligibility and
pro-rata LTI award mentioned above, management will also recommend to the
Compensation Committee that you be provided with a one-time equity award of
$2,000,000 in RSUs. This make-whole LTI award will vest equally over three
years, with 20% vesting on the first anniversary of the grant date, 40% on the
second anniversary of the grant date, and 40% on the third anniversary of the
grant date. All unvested portions would vest in full if you are involuntarily
terminated (not for cause).

Relocation

  Apollo agrees to offer you a relocation package that will be commensurate with
those provided by the Company when relocating a person of a comparable level and
position to your proposed level and position. If you leave the Company
voluntarily or are terminated for cause within one year of your hire date, you
will be obligated and hereby agree to repay Apollo for all relocation benefits
you received from Apollo. Any repayment required by this provision is due and
payable in full upon your termination date. By accepting the relocation
benefits, you hereby authorize the Company, at its option, to deduct such
repayment from any outstanding funds owed to you, including, but not limited to,
wages, bonuses, commissions, incentive pay, or other compensation. Please
consult with your tax advisor with respect to the moving and relocation
reimbursement as there may be personal tax implications and deductibility
limitations that apply. In no event will any such expenses be reimbursed
following the close of the calendar year following the calendar year in which
they are incurred, and you will have no right to exchange or liquidate your
right to any such reimbursement for any other benefits.

Benefits

  You will receive employee benefits commensurate with those provided to other
executives at your level, once you have completed the eligibility period. Also,
the Company agrees to reimburse you for two (2) months’ worth of COBRA benefit
expenses to help bridge the gap between your hire date and the date on which you
become eligible to participate in the Company’s health and welfare benefit plan.

Miscellaneous

 

All equity awards set forth in this offer letter are subject to approval by the
Compensation Committee. RSUs and stock options typically grant over a period of
four years, unless otherwise indicated. The stock options will have an exercise
price per share equal to the closing selling price per share of the Apollo Group
Class A common stock on the effective date of the grant and normally have a
maximum term of six years from such

date of grant, subject to earlier termination following your cessation of
employment. If approved, the equity awards will be evidenced by the Company’s
standard equity award agreements and will be subject to the terms and conditions
of those agreements and the equity award plans under which the awards are
granted.



--------------------------------------------------------------------------------

Page 3

October 18, 2013

Mitch Bowling

Severance Plan

  As an Executive officer you will be eligible to participate in the Senior
Executive Severance Pay Plan. Under this plan, if you are involuntarily
terminated without cause and meet the other conditions for eligibility under the
plan, you would be eligible for eighteen (18) months of salary continuation plus
one (1) times your average bonus payout over the last three years (or such fewer
number of years of Company employment) preceding your involuntary termination
date. Such severance pay would be paid in accordance with the terms of the plan.
If you become eligible for severance benefits under the plan, you would also be
entitled to a lump sum cash payment related to COBRA coverage costs and limited
pro-rata vesting of a portion of your outstanding annual grants in accordance
with the provisions of the plan.

In summary, your Total Direct Compensation (pay received over an annual period
at target incentive bonus and long-term incentive award) for the package that is
being offered is as follows:

 

          Target     Max  

Total Direct

   Base Salary    $ 540,000     

Compensation

   Target Annual Incentive Bonus    $ 540,000 (100%)    $ 1,080,000       Target
Annual LTI    $ 1,400,000           

 

 

       Total Direct Compensation    $ 2,480,000      $ 3,020,000         

 

 

   

 

 

  Additional One-Time    Sign-on Cash Bonus    $ 375,000      Compensation Items
   Make-whole Cash Award    $ 206,250         Pro-Rata FY14 LTI Award    $
1,000,000         Make Whole LTI Award    $ 2,000,000     

Your employment with the Company is contingent upon completion of a standard
background check, with results acceptable to the Company, and will be subject to
all terms and conditions contained in the current version of the Company’s
Employee Handbook. Should you have any questions concerning any part of this
offer, please call Fred Newton at 602-557-1703.

Congratulations Mitch. We look forward to welcoming you to our team!

Regards,

/s/ Greg W. Cappelli

Greg Cappelli

Chief Executive Officer

I accept the offer as presented.

 

/s/ Mitch Bowling

  10-22-13 Mitch Bowling   Date